In an action, inter alia, to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Shaughnessy, J.), dated De*816cember 15, 1989, which granted the defendants’ motion to dismiss the action.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the allegations in both the plaintiff’s original complaint and her amended complaint fail to state a cause of action. Further, many of the purported claims are, in addition, barred by the applicable Statutes of Limitations. We have considered the plaintiffs remaining contentions and find them to be without merit. Thompson, J. P., Brown, Fiber and Harwood, JJ., concur.